                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

BRANDY R. MCKINNON,                             §
                                                §
               Plaintiff,                       § Case No. 2:18-CV-00179-JRG-RSP
                                                §
v.                                              §
                                                §
HOBBY LOBBY STORES, INC., KIM                   §
GREENLEE, STORE MANAGER AT                      §
STORE #36;                                      §
                                                §
               Defendants.

                                           ORDER

       The above entitled and numbered civil action was referred to United States Magistrate

Judge Roy S. Payne pursuant to 28 U.S.C. § 636. Now before the Court is the Report &
   .
Recommendation (Dkt. No. 27) by Magistrate Judge Payne, which recommends that Defendants’

Motion to Dismiss (Dkt. No. 8) be denied. No party has objected to the Report & Recommendation.

       Having reviewed Magistrate Judge Payne’s report, Defendants’ motion, and Plaintiff’s

responses (Dkt. Nos. 5614 and 15), the Court concludes Magistrate Judge Payne’s Report &

Recommendation is correct. The Report & Recommendation (Dkt. No. 27) is hereby ADOPTED.

Accordingly, Defendants’ Motion to Dismiss (Dkt. No. 8) is DENIED.
       SIGNED this 19th day of December, 2011.
      So ORDERED and SIGNED this 26th day of November, 2018.




                                                       ____________________________________
                                                       RODNEY GILSTRAP
                                                       UNITED STATES DISTRICT JUDGE
